United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Orlando, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1196
Issued: November 17, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On April 2, 2009 appellant, through his attorney, filed a timely appeal of the June 30,
2008 merit decision of the Office of Workers’ Compensation Programs and the February 6, 2009
Office hearing representative’s merit decision, respectively, denying his claim for wage-loss
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant is entitled to wage-loss compensation for disability from
December 4, 2007 to February 2, 2008 due to his accepted employment-related injuries.
FACTUAL HISTORY
On January 10, 2008 appellant, then a 62-year-old transportation security officer, filed a
traumatic injury claim alleging that on December 2, 2007 he experienced severe pain in his upper
back radiating down his left arm to below the elbow and lesser pain in his right shoulder as a
result of moving a chair on wheels and a stripped station or closed sign, and reaching into a

storage bin. He stopped work on December 22, 2007.1 By letter dated February 20, 2008, the
Office accepted appellant’s claim for cervical and thoracic sprains.
On February 27, 2008 appellant filed claims for wage-loss compensation for the period
December 4, 2007 to February 2, 2008. Time analysis forms indicated that he was off work
during the claimed period. In an undated narrative statement, appellant described his
employment-related and nonemployment-related accidents covering the period 1953 to
December 22, 2007. An undated disability certificate of a physician whose signature is illegible
stated that appellant could return to full-duty work on December 26, 2007. A December 28,
2007 disability certificate of Dr. David Nahali, a chiropractor, advised that appellant was unable
to work until January 3, 2008 due to an automobile accident. In a January 4, 2008 disability
certificate, he reported that appellant was unable to work until further notice. A December 31,
2007 disability certificate of Dr. Christopher C. Lingan, Board-certified in emergency medicine,
advised that appellant could return to light-duty work as of January 3, 2008. In a January 16,
2008 disability certificate, Dr. Mark Ott, a chiropractor, stated that appellant was unable to work.
By letter dated April 28, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It requested that he submit medical evidence establishing
he was totally disabled from December 4, 2007 to February 2, 2008 due to his accepted
December 2, 2007 employment injuries. Appellant was afforded 30 days to submit the requested
evidence. He did not respond.
By decision dated June 30, 2008, the Office denied appellant’s claim for wage-loss
compensation for the period December 4, 2007 to February 2, 2008. It found the evidence
insufficient to establish that he was totally disabled due to his accepted December 2, 2007
employment-related injuries. In a July 8, 2008 letter, appellant, through counsel, requested a
telephonic hearing before an Office hearing representative.
By decision dated February 6, 2009, an Office hearing representative affirmed the
June 30, 2008 decision. He found the evidence insufficient to establish that appellant was
disabled from December 4, 2007 to February 2, 2008 due to his accepted employment injuries.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, the term disability is defined as an
inability, due to an employment injury, to earn the wages the employee was receiving at the time
of the injury, i.e., an impairment resulting in loss of wage-earning capacity.2 For each period of
disability claimed, the employee has the burden of establishing that he was disabled for work as
a result of the accepted employment injury.3 Whether a particular injury causes an employee to
become disabled for work and the duration of that disability are medical issues that must be
proved by a preponderance of probative and reliable medical opinion evidence.4 The fact that a
1

In a February 20, 2008 decision, the Office denied appellant’s claim for continuation of pay.

2

See Prince E. Wallace, 52 ECAB 357 (2001).

3

Dennis J. Balogh, 52 ECAB 232 (2001).

4

Gary J. Watling, 52 ECAB 278 (2001).

2

condition manifests itself during a period of employment does not raise an inference that there is
a causal relationship between the two.5 The Board will not require the Office to pay
compensation for disability in the absence of medical evidence directly addressing the specific
dates of disability for which compensation is claimed. To do so would essentially allow an
employee to self-certify his disability and entitlement to compensation.6
ANALYSIS
The Office accepted that appellant sustained cervical and thoracic sprains while in the
performance of duty on December 2, 2007. Appellant sought compensation for wage loss,
contending that he was totally disabled from December 4, 2007 to February 2, 2008. He has the
burden of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between the claimed disability and the accepted conditions.7 The Board finds that
appellant did not submit sufficient medical evidence to establish employment-related disability
for the period claimed due to his accepted injuries.
The Board finds that Dr. Nahali’s and Dr. Ott’s disability certificates are insufficient to
establish appellant’s claim. The term “physician” under 8101(2) of the Act includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist.8 Neither Dr. Nahali nor Dr. Ott diagnosed a spinal subluxation based on x-ray.
Therefore, their disability certificates are of no probative medical value.9
Dr. Lingan’s December 31, 2007 disability certificate advised that appellant could return
to light-duty work as of January 3, 2007. However, he did not address the issue of whether
appellant’s total disability during the claimed period was causally related to his accepted
December 2, 2007 employment injuries. The Board finds, therefore, that Dr. Lingan’s disability
certificate is insufficient to establish appellant’s claim.
The undated disability certificate, which contained an illegible signature, does not
constitute probative medical evidence as this evidence lacks any indication that it was completed
by a physician.10
Appellant has failed to submit rationalized medical evidence establishing that his
disability during the period December 4, 2007 to February 2, 2008 resulted from the residuals of
his accepted employment-related cervical and thoracic sprains.

5

Manuel Garcia, 37 ECAB 767 (1986).

6

Amelia S. Jefferson, 57 ECAB 183 (2005); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

Alfredo Rodriguez, 47 ECAB 437 (1996).

8

5 U.S.C. § 8101(2); see Paul Foster, 56 ECAB 208 (2004).

9

See Michelle Salazar, 54 ECAB 523 (2003).

10

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

3

CONCLUSION
The Board finds that appellant has not met his burden to establish entitlement to wageloss compensation for total disability from December 4, 2007 to February 2, 2008 due to his
accepted employment-related injuries.
ORDER
IT IS HEREBY ORDERED THAT the February 6, 2009 and June 30, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 17, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

